Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,865,301 in view of Taylor (U.S. 3,699,184), Naylor (U.S. 4,107,236) and Nishikawa (U.S. 20120136114). Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious modification of Claims 1-12 of U.S. Patent 10,865,301.
	Claim 1 of U.S. 10,865,301 teaches a thermoplastic elastomer composition which comprises at least one radial hydrogenated styrenic copolymer, a thermoplastic resin and a plasticizer.  The limitations of instant claim 1 and 9 are read over by this composition in an apparent manner but for the X = silicon tetrachloride (SiCl4) portion of the claimed compositions.
U.S. 10,865,301 does not claim a specific coupling agent.
Taylor, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301 and Applicant, teaches the use of silicon tetrachloride (SiCl4) as a coupling agent leads to star shaped polymers. (Column 3 lines 45-55) In other words, the use of SiCl4 as a coupling agent leads to radial polymers.
Naylor, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301, Taylor and Applicant, teaches SiCl4 is a “presently the most useful coupling agent” with respect to hydrogenated styrene and butadiene radial copolymer synthesis. (Column 3 lines 15-24).
Nishikawa, working in the field of hydrogenated block copolymer synthesis, similar to 10,865,301, Taylor, Naylor and Applicant teaches coupling agents of Formula (II) are preferred because they are easily available.  ¶[0056]  These include SiCl4 (¶[0057]) amongst others.
It would have been obvious to a person having ordinary skill in the art at the time the inventio was filed to practice the invention of 10,865,301 using SiCl4 as a the coupling agent as it is taught to lead to star shaped polymers as taught by Taylor and is considered by Naylor, working in a similar field, to be the most useful coupling agent, along with being easily available as taught by Nishikawa.
This represents the substitution of known prior art elements, coupling agents in hydrogenated block copolymer synthesis, for the predictable result of a radial, ultimately hydrogenated block copolymer.
	The remaining limitations of Claims 2, 9-12, 14-18, 20 and 22 are read over by Claims 1-9 and 11-12 of U.S. 10,865,301 as they meet or otherwise overlap the recited ranges.  It would have been obvious to a person of ordinary skill in the to practice the invention of each of Claims 2-9 and 11-12 of U.S. 10,865,301 with the modified composition as claimed above because they are recited to be variants of the above composition. 
	With respect to the average coupling limitations of Claim 1, U.S. 10,865,301 does not specifically recite the average coupling of the resulting radial block copolymers.  However, the block copolymers are claimed as radial as opposed to linear, and therefore, as such one of ordinary skill in the art is motivated to produce the block copolymers such that the average number of arms is at least 3 as this is, logically, the minimum number of arms for the hydrogenated block copolymer to be considered radial.  Further, one of ordinary skill in the art would have been motivated to produce radial copolymers with 3 arms as this is logically the minimum number of arms to considered radial.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention such that at least 3 arms are present in each radial copolymer of 10,865,301 as discussed above.  As such, one of ordinary skill in the art would have been led to the radial copolymer of 10,865,301 wherein the average number of arms (average coupling degree) is at least 3 and in which the average is 3 because this is the minimum number of arms as discussed above.  This overlaps the recited range of Claim 1.

Relevant Cited Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maris defers to EP0832931 (US5969034) and EP0718347 (US 5609962) (Maris teaches this reference discloses anionic polymerization using alkali metal initiators) in ¶[0028] and ¶[0029].  Therefore US 5,969,034 and US 5,609,962 are cited if needed later in prosecution.
Response to Arguments
Applicant’s claim amendments and remarks filed May 16, 2022 have been fully considered but are not sufficient to move the application to allowance.  Applicant has failed to respond to the non-statutory double patenting rejection of record.  The rejection has been updated to reflect incorporation of the coupling degree of Claim 19/21 into Claim 1.
The Rule 132 declaration filed May 16, 2022 has been fully considered, is proper and is accepted.  The Rule 132 declaration provides sufficient evidence the choice of SiCl4 over other coupling agents will give 5% Brookfield viscosities below 32 cps as opposed to DVB which is only at 32 cps.  In other words, the Rule 132 declaration gives evidence that although Maris’ teaching of lowering viscosities with the change from linear to radial morphology exists, the choice of coupling agent can drive that viscosity even lower than expected.  In particular, SiCl4 gives unexpectedly lower viscosity than the exemplified DVB of Maris.  Maris is silent on the 5% Brookfield viscosity in general and the prior art does not provide sufficient motivation to suggest to a person of ordinary skill in the art to strive for a 5% Brookfield viscosity that is less than 32.  Therefore, the claims are sufficiently commensurate in scope, the evidence fairly compares to Maris, and the use of SiCl4 gives unexpectedly lower viscosity compared to other coupling agent to overcome the §103 rejection over Maris based on choice of coupling agent.  Said rejection.
The non-statutory double patenting rejection of record is maintained and updated to reflect Applicant’s claim amendments to incorporate some of Claim 21 into Claim 1.  This was necessitated by Applicant’s amendments.  The non-statutory double patenting rejection did not turn on the choice of coupling agent determining viscosity as in Maris.  The 5% Brookfield viscosity is explicitly recited by 10,865,301. Applicant’s response neglects this rejection.  In lieu of a non-responsive notification, a final rejection is issued instead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759